ALLOWABILITY NOTICE
This action is in response to the amendment filed 1 February 2021. 
	Claims 1 – 11 and 13 – 19 are pending and have been examined; claims 12 and 20 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 11 and 13 – 19 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC §101
	Applicant’s claimed invention, as a whole integrates the previously identified abstract idea into a practical application. The combination of the elements, including the causing by the computing device to dispatching the identified responders. 	See, e.g. Applicant’s specification, paragraph [0096], which is covered by the claimed invention, shows the technical feature of fully automating the process after the input of a single actuation of a button on a GUI.  Further, Applicant’s specification at [0098] shows the practical implementation, i.e. the improvement, of the claimed invention. 

35 USC §102 / §103
	The closest prior art of record includes Herman et al. (U.S. 2017/0098181) and Oyenan et al. (U.S. 2018/0012323).
	However, with respect to exemplary independent claim 1, Herman et al. and Oyenan et al., either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to changing one or more of a role and a function of one or more of the available respective uniquely identified responders, when the changing one or more of reduces and minimizes the expected crime rate. 
	Other close art of record includes Tortoriello (U.S. 2009/0198641), Sweeney et al. (U.S. 2015/0161554), Sinha et al. (U.S. 2016/0321563), Ellis et al. (U.S. 2020/0029504), and Akiyama et al. (U.S. 10,546,488). 
	However, with respect to exemplary independent claim 1, the other close art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to changing one or more of a role and a function of one or more of the available respective uniquely identified responders, when the changing one or more of reduces and minimizes the expected crime rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Reis, Danilo, et al. "Towards optimal police patrol routes with genetic algorithms." International Conference on Intelligence and Security Informatics. Springer, Berlin, Heidelberg, 2006.
Li, Li, et al. "Police patrol service optimization based on the spatial pattern of hotspots." Proceedings of 2011 IEEE International Conference on Service Operations, Logistics and Informatics. IEEE, 2011.
Chawathe, Sudarshan S. "Organizing hot-spot police patrol routes." 2007 IEEE Intelligence and Security Informatics. IEEE, 2007.
Leigh, Johanna, Sarah Dunnett, and Lisa Jackson. "Predictive police patrolling to target hotspots and cover response demand." Annals of Operations Research 283.1 (2019): 395-410.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683